WILSON, Justice
(dissenting).
I respectfully differ. I find no evidence of agency on the part of Skoruppa for defendant Chilcoat. Skoruppa was employed for a fixed sum to transport in his own truck equipment owned by Chilcoat in a borrowed trailer. The case is that simple.
The argument that one doing work for another is presumed to be his employee will not support an agency finding. That presumption, as the majority opinion states, exists only until evidence showing a different relationship, as here, is adduced. There is simply no evidence of the right of Chilcoat to control the details of Skorup-pa’s work. Skoruppa fixed his hours of work and the route traveled. He furnished his own tools, equipment and truck (with the exception of the trailer borrowed and furnished by Chilcoat). He was given no instructions as to the manner of doing his work. Since there is no evidence of agency, I would reverse and remand.